Spain, J. Appeal *893from a judgment of the County Court of Columbia County (Leaman, J.), rendered December 1, 1993, convicting defendant upon his plea of guilty of the crimes of burglary in the third degree (three counts) and criminal possession of stolen property in the fifth degree (two counts).
Defendant contends that the record is insufficient to make a finding of the out-of-pocket losses of the victims of defendant’s offenses and further, that County Court failed to ascertain defendant’s ability to pay restitution. Defendant, as part of a plea bargain, agreed to plead guilty to three counts of burglary in the third degree and two counts of criminal possession of stolen property in the fifth degree; as part of the bargain it was agreed that defendant’s sentence would be 2 to 4 years’ imprisonment plus restitution. The plea was in satisfaction of all other charges pending against defendant in Columbia County. Further, it is clear from the record that defendant, as part of the plea agreement, agreed to pay restitution in respect to the offenses to which he pleaded guilty and any other charges disposed of by the plea.
At sentencing defendant questioned, but did not object to, the imposition of and the amount of restitution as recommended in the probation report. After the plea agreement was read back to defendant, he was given ample opportunity to reflect upon his guilty plea and the provisions of the sentence, including all restitution and the monetary amount of restitution; he decided to accept all terms. We therefore conclude that the appeal has no merit (see, People v Bertolino, 199 AD2d 715, Iv denied 83 NY2d 849; see also, Penal Law § 60.27 [4]; compare, People v Virola, 203 AD2d 164).
Cardona, P. J., White, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.